Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-20 in the reply filed on 8/11/2022 is acknowledged. Examiner will examine Claims 14-20.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070278493)
Regarding Claim 14,
Sato discloses (Fig. 6) An electrophoretic display including: a light-transmissive electrode (105); a dielectric layer (107 or 108); an electrophoretic layer comprising a first set of light-scattering particles (603) and two additional sets of particles having different optical characteristics from each other ([0071], it is obvious to have the particles having different optical characteristics from each other) and from the first set of light-scattering particles; and a rear electrode (103).

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070278493) in view of Tateno (US 20170090254)
Regarding Claim 15,
Sato discloses everything as disclosed above.
Sato does not disclose wherein the dielectric layer is between the claimed 10 nm thick and 100 nm thick.
Tateno discloses [0066] wherein the dielectric layer is 53 nm which is between the claimed 10 nm thick and 100 nm thick.
It would have been obvious to one of ordinary skill in the art to modify Sato to include Tateno’s dielectric thickness motivated by the desire to improve the brightness and color reproducibility [0062].
Regarding Claim 16,
In addition to Sato and Tateno, Tateno discloses [0066] wherein the dielectric layer is 53 nm which is between 25 nm thick and 75 nm thick.
Regarding Claim 17,
In addition to Sato and Tateno, Tateno discloses [0066] wherein the dielectric layer comprises aluminum oxide.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070278493) in view of Lin et al (US 20140340735)
Regarding Claim 18,
Sato discloses everything as disclosed above.
Sato does not disclose wherein the electrophoretic layer includes four sets of charged pigment particles.
Lin et al discloses wherein the electrophoretic layer includes four sets of charged pigment particles.
It would have been obvious to one of ordinary skill in the art to modify Sato to include Lin et al’s electrophoretic layer includes four sets of charged pigment particles motivated by the desire to achieve brighter colors [0004].

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070278493) in view of Takeda (US 6259498)
Regarding Claim 19,
Sato discloses everything as disclosed above.
	Sato discloses providing an electrophoretic display including: a light-transmissive electrode (105); a dielectric layer (107,108); an electrophoretic layer; and a rear electrode (103); providing a voltage source.
Sato does not disclose a method of driving an electrophoretic display with a DC-unbalanced waveform, comprising: and driving the electrophoretic layer with a DC-unbalanced waveform that includes both a driving portion and a grounding portion.
Takeda discloses method of driving an electrophoretic display with a DC-unbalanced waveform, comprising: and driving the electrophoretic layer with a DC-unbalanced waveform (column 19, lines 40-48) that includes both a driving portion and a grounding portion (63).
It would have been obvious to one of ordinary skill in the art to modify Sato to include Takeda’s driving an electrophoretic display with a DC-unbalanced waveform, comprising: and driving the electrophoretic layer with a DC-unbalanced waveform that includes both a driving portion and a grounding portion motivated by the desire to provide a display device capable of realizing a reversible transition between display states having different transmittances (column 19, lines 40-48).
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20070278493) and of Takeda (US 6259498) in view of Lee et al (US 20050116887)
Regarding Claim 20,
Sato and Takeda discloses everything as disclosed above.
Sato and Takeda does not disclose wherein the driving portion is done during a first period, the grounding portion is done during a second period, and the second period is as long as the first period or longer.
Lee et al discloses wherein the driving portion is done during a first period, the grounding portion is done during a second period, and the second period is as long as the first period or longer (Lee et al’s claims 6,7,23).
It would have been obvious to one of ordinary skill in the art to modify Sato and Takeda to include Lee et als’ wherein the driving portion is done during a first period, the grounding portion is done during a second period, and the second period is as long as the first period or longer (Lee et al’s claims 6,7,23) motivated by the desire to reduce the thermal stress applied to the energy recovery circuit (ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUCY P CHIEN/Primary Examiner, Art Unit 2871